Case: 09-60623       Document: 00511185148          Page: 1    Date Filed: 07/26/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 26, 2010
                                     No. 09-60623
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




WAEL MOHAMED ABDEL LATIF,

                                                   Petitioner,

versus

ERIC H. HOLDER, JR., U.S. Attorney General,

                                                   Respondent.




                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                 No. A 078 524 720




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Wael Latif, a native and citizen of Egypt, petitions for review of a decision
of the Board of Immigration Appeals (“BIA”), which affirmed a decision of the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60623    Document: 00511185148 Page: 2         Date Filed: 07/26/2010
                                 No. 09-60623

Immigration Judge (“IJ)” denying Latif’s application for withholding of removal
and relief under the Convention Against Torture (“CAT”). Latif argues that he
demonstrated past persecution and a well-founded fear of future persecution as
a result of his activities in the Muslim Brotherhood (“MB”), a government-
banned political group.
      Latif was detained once for a 12- to 14-hour period and was beaten during
his detention. During the three-month period between his detention and his de-
parture from Egypt, he was not bothered again. He has not associated with any
MB members since his arrival in this country, and there is at least a small mi-
nority of parliamentary members in Egypt who sympathize with the MB. Ad-
ditionally, at the time of the hearing, Latif’s mother still lived in Alexandria, his
sister in Cairo. The BIA’s determination is supported by substantial evidence,
and the record does not compel a contrary conclusion. See Roy v. Ashcroft, 389
F.3d 132, 138 (5th Cir. 2004); Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002);
8 C.F.R. § 208.16(b).
      Latif also argues that he demonstrated that it is more likely than not that,
on account of his past membership in the MB, he will be tortured upon his re-
turn to Egypt. Because he has not shown that he is entitled to withholding of
removal, he has not demonstrated that he can meet the higher standard for ob-
taining relief under the CAT. See Efe, 293 F.3d at 907. The petition for review
is DENIED.




                                         2